Citation Nr: 9907889	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-11 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

Entitlement to service connection for vitamin deficiency, 
dysentery, pulmonary tuberculosis, rheumatoid arthritis, 
osteoarthritis, benign prostatic hypertrophy, cataract, 
simple myopia, malaria, pneumonia, and diphtheria.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel





INTRODUCTION

The veteran had active service and recognized guerilla 
service from December 1941 to January 1943 and from 
October 1944 to February 1946.  The veteran was determined to 
be in a prisoner of war status between May 1942 and 
January 1943.  

This appeal is before the Board of Veterans' Appeals (Board) 
from determinations of the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that the following issues were included in 
the August 1997 supplemental statement of the case: (1) 
effective date for a grant of service connection for antral 
ulcer; (2) evaluation of service-connected ulcer.  Following 
a review of the record, the Board concludes that the veteran 
has not submitted a notice of disagreement with the foregoing 
issues.  Subsequent to the date that the supplemental 
statement of the case, the veteran's representative stated in 
December 1998 that "[t]he veteran contends that the reduction 
of his antral ulcer disability was in error and needs to be 
readjudicated properly."  

The Board construes the representative's contention as a 
notice of disagreement with the rating assigned to the antral 
ulcer disability.  The August 1997 statement of the case 
reflects that the RO adjudicated the issue of the initial 
evaluation for the veteran's antral ulcer disability.  See 
Fenderson v. West, No. 96-947, slip op. at 9 (U.S. Vet. App. 
Jan. 20, 1999) (providing for "staged" ratings at the time an 
initial evaluation is assigned).  

However, the representative's December 1998 notice of 
disagreement is not timely as it was not filed within one 
year of the RO's adjudication.  38 C.F.R. § 20.302 (1998).  
The RO's notice regarding the adjudication was dated August 
29, 1997.  In addition, the RO notified the veteran in an 
October 1997 letter that he had one year to file a notice of 
disagreement as to the 0 percent evaluation for the antral 
ulcer disability.  

With respect to the veteran's February 1996 VA Form 9, the 
Board notes that the veteran perfected his appeal as to the 
issue of service connection for peptic ulcer disease and 
service connection for osteoarthritis as listed in the 
February 1996 statement of the case.  The veteran's appeal as 
to the issue of service connection for peptic ulcer disease 
has been rendered moot by the RO's July 1997 rating decision, 
wherein the RO granted service connection for antral ulcer.  

In this regard, the United States Court of Appeals for the 
Federal Circuit held in Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), that for purposes of initiating appellate 
review, a notice of disagreement applies only to the element 
of a claim currently being decided, such as service 
connectedness, and necessarily cannot apply to the down 
stream element of the level of compensation.  Here, the 
veteran's claim of service connection was granted by the RO 
and the notice of disagreement did not extend to the level of 
compensation for the antral ulcer disability.  

Accordingly, the Board finds that the issue of an earlier 
effective date has not been placed in appellate status by the 
filing of a notice of disagreement, and therefore is not 
before the Board at this time.  The issue of the initial 
evaluation assigned for the veteran's antral ulcer disability 
has not been place in appellate status in absence of a timely 
filed notice of disagreement.  

Following a review of the record the Board also notes that 
the RO issued a statement of the case in November 1989 as to 
the issues of service connection for: (1) vitamin deficiency; 
(2) dysentery; (3) intestinal parasitism (hookworm and 
Trichuris); (4) pulmonary tuberculosis; (5) rheumatoid 
arthritis; (6) peptic ulcer (antral ulcer); (7) benign 
prostatic hypertrophy; (8) cataract; (9) simple myopia; (10) 
malaria; (11) pneumonia; and, (12) diphtheria.

The regulations set forth that a substantive appeal should 
set out specific arguments relating to errors of fact or law 
made by the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (1998).  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1998).  

In the instant case, the Board finds that the veteran's 
March 1990 personal hearing before a hearing officer suffices 
as a timely substantive appeal as to the issues set forth in 
the November 1989 statement of the case.  First, the 
March 1990 personal hearing was held within the one year 
period from the April 1989 mailing of the March 1989 rating 
decision.  Second, the personal hearing transcript shows that 
the hearing officer took testimony as to all of the issues 
listed in the statement of the case.  

The issue of service connection for intestinal parasitism and 
service connection for peptic ulcer listed in the 
November 1989 statement of the case are rendered moot by the 
RO's grant of service connection for these claims.  As noted 
above, service connection was granted for antral ulcer in 
July 1997 and the RO granted service connection for 
intestinal helminthiasis in a September 1991 rating decision.  
In light of the fact that the benefit has been granted as to 
these issues, they are not on appeal.  See Grantham, supra.


FINDING OF FACT

The claims of service connection for vitamin deficiency, 
dysentery, pulmonary tuberculosis, rheumatoid arthritis, 
osteoarthritis, benign prostatic hypertrophy, cataract, 
simple myopia, malaria, pneumonia, and diphtheria are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.



CONCLUSION OF LAW

The claims of service connection for vitamin deficiency, 
dysentery, pulmonary tuberculosis, rheumatoid arthritis, 
osteoarthritis, benign prostatic hypertrophy, cataract, 
simple myopia, malaria, pneumonia, and diphtheria are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records contain a physical examination 
conducted in March 1945 which shows normal clinical 
evaluations of multiple body systems and no items listed 
under the summary of defects.  A February 1946 report of 
physical examination of enlisted personnel prior to discharge 
shows normal clinical evaluations of multiple body systems 
and shows that the veteran entered a negative response to 
wounds, injuries, or diseases incurred during service.  

The veteran's Affidavit for Philippine Army Personnel 
executed in February 1946 indicates "none" in response to 
chronological record of wounds and illnesses incurred.  

A March 1946 sworn statement from a physician who was held in 
captivity along with the veteran shows that the veteran 
contracted dysentery, malaria, and cough.  

The veteran submitted an undated x-ray film which was read by 
a VA examiner in April 1972.  The impression was advanced 
bilateral pulmonary tuberculosis of undetermined stability.

A September 1975 certification of a private physician shows 
that the veteran was treated for diagnoses of rheumatoid 
arthritis and pulmonary tuberculosis.  

A private medical report shows that an October 1985 chest x-
ray revealed no significant findings with the exception of an 
atherosclerotic aorta.  

Private inpatient treatment records show that the veteran was 
admitted in connection with complaints of epigastric pain in 
October 1985.  The admitting notes show a prior history of 
malaria in 1942 and history of coughing up blood with the 
last episode in 1982.  The staff notes also show an 
assessment of osteoarthritis in response to the veteran's 
complaints of lumbar pain.  

A private medical report shows that the October 1985 chest x-
ray and the December 1988 film of the chest were read in 
October 1985.  The examiner concluded suspicious haziness of 
both apices, unchanged from October 1985 to December 1988.

The veteran reported the hardships of his service during 
captivity and reported that he was malnourished upon release 
in a December 1988 VA examination.  He reported that it took 
him several weeks to recuperate from the malaria and 
dysentery.  The examination report shows diagnoses of myopia, 
bilateral apical pleural thickening with suspicious 
densities, both apices, and no residual evidence of 
malnutrition, avitaminosis, dysentery, malaria, and anemia.  
The x-ray report shows bilateral apical pleural thickening 
with suspicious densities of both apices and hypertrophic 
lipping and spurring of the articular margins of the lumbar 
vertebrae.

A medical report of the department of health shows that that 
a diagnosis of rule out Koch's was rendered in response to a 
chest x-ray performed in February 1989.

The veteran reported in a March 1990 personal hearing before 
a hearing officer that he felt his diseases were related to 
his service because he seldom ate when he was a prisoner of 
war.  He reported that he acquired dysentery, malaria, and a 
cough as a result of his captivity.  

A September 1995 certification of the department of health 
shows that the veteran was seen and treated at the hospital 
for several disorders including osteoarthritis since 
April 1993.  

The veteran reported in an April 1996 VA examination that he 
was hit by a rifle butt in the head and received a bayonet 
wound to the wrist.  On physical examination, the examiner 
noted no visible scar on the right wrist or visible scar on 
the forehead, occipital region, or back.  The diagnosis was 
degenerative joint disease of the knees with possible 
posttraumatic factor on the left, and degenerative disco-
spondylosis with possible herniation at the L3-4 level of the 
lumbosacral spine.  The chest x-ray report shows an 
impression of chronic perihilar bronchitis which had 
progressed slightly since December 1988.  X-ray films of the 
knees revealed degenerative arthritis of both knees, with 
possible posttraumatic factor on the left.  X-ray films of 
the lumbosacral spine revealed degenerative disco-spondylosis 
with probable herniation at the L3-4 level, minimal 
osteoarthritis, and diffuse osteoporosis of the lumbosacral 
spine.  


Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).  Where the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is "plausible" is required in order for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 504; 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 

Where a claim is well grounded VA shall assist the claimant 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  Block v. Brown, 7 Vet. 
App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Where a veteran served continuously for 90 days or more 
during a period of war and a chronic disease, such as 
arthritis, active tuberculosis, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service or three years 1998).  

Further, for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

The regulations also provide that if a veteran is a former 
prisoner of war and was interned or detained for not less 
than 30 days, then diseases specific to former prisoners of 
war, including chronic dysentery, malnutrition (including 
optic atrophy associated with malnutrition), nutritional 
deficiency, post-traumatic osteoarthritis, shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active service, even 
though there is no record of these diseases during active 
service, provided the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1101, 
1110, 1112(b), 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309(c) (1998).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1998).  

The Board notes that 38 U.S.C.A. § 1154(b) only pertains to 
what may have occurred during combat in service; medical 
evidence of a nexus between the current disability and the 
disease or injury in combat is still required for a well-
grounded claim.  Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.  The Board finds that the veteran has not 
submitted well grounded claims for service connection for the 
multiple disorders at issue in the instant appeal. 

The veteran contends that the disorders at issue currently on 
appeal are linked to his military service and his period of 
captivity.  The Board notes that, generally speaking, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's current disorders are related to his inservice 
diseases.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Here, the issue of whether the veteran has a medical 
diagnosis or whether that medical diagnosis is linked to an 
inservice injury or disease involves issues for which 
competent medical evidence is required.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") stated in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  See also Brock v. Brown, 10 Vet. App. 155, 164 
(1997) (finding a claim not well grounded where the evidence 
of record including a statement of the veteran that he had 
been treated for the disorder did not show a current 
disability).


In the instant case, the record does not show that the 
veteran has a current disability with respect to the 
following claims for service connection: vitamin deficiency, 
dysentery, benign prostatic hypertrophy, cataracts, malaria, 
pneumonia, and diphtheria.  The veteran reported that he had 
dysentery, malaria, and a cough during service.  The 
postservice medical evidence does not show that he has 
current disabilities linked to his inservice complaints and 
does not establish current disabilities with respect to his 
claims for service connection.  

In this regard, the Board notes that a current disability 
cannot exist without some evidence of its existence in terms 
of current symptomatology.  Gilpin v. West, 155 F.3d 1353, 
1356 (Fed. Cir. 1998).  Moreover, the inservice disorders 
reported by the veteran do not well ground the veteran's 
claims in absence of medical evidence that he has a current 
disability.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  The probative medical evidence does not show a 
current disability related to the veteran's military service 
treatment for a vitamin deficiency, dysentery, benign 
prostatic hypertrophy, cataracts, malaria, pneumonia, or 
diphtheria.  

With respect to the veteran's claim for service connection 
for pulmonary tuberculosis, the Board finds that the record 
does not contain medical nexus evidence linking the disorder 
to active service.  The evidence of record showing that the 
veteran has pulmonary tuberculosis consists of an undated x-
ray film read in April 1972 and a September 1975 
certification of a private physician.  

This evidence does not show that the diagnosis at that time 
is linked to the veteran's inservice complaints of pulmonary 
tuberculosis.  The Board also notes that the evidence of 
record does not show that pulmonary tuberculosis was manifest 
to a degree of 10 percent within three years from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  


The September 1975 certification of the private physician 
also contains a diagnosis of rheumatoid arthritis.  The 
record contains no medical nexus evidence that this diagnosis 
of rheumatoid arthritis is linked to an injury or disease 
incurred during active service.  

The veteran contends that he has osteoarthritis that is 
related to service.  The probative medical evidence shows 
that the veteran has osteoarthritis of the lumbosacral spine.  
The medical evidence does not show, however, that 
osteoarthritis was manifest to a degree of 10 percent within 
one year of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  The record also does not contain medical 
evidence that shows osteoarthritis of the spine is linked to 
active service.  See 38 C.F.R. § 3.303(d).  

With respect to the veteran's claim for service connection 
for osteoarthritis, the Board notes that X-rays of the knees 
in April 1996 revealed degenerative arthritis of both knees, 
"with possible post-traumatic factor on the left."  Post-
traumatic arthritis is one of the diseases specific to former 
prisoners of war and if manifest to a degree of 10 percent at 
any time following discharge shall be service-connected.  
38 C.F.R. § 3.309(c).  In the instant case, the Board finds 
that the diagnosis of "possible" post-traumatic factor is too 
speculative to warrant service connection on a presumptive 
basis.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

With respect to the claim for service connection for simple 
myopia, the Board notes that refractive error, which includes 
myopia, presbyopia and astigmatism, is not a disease or 
injury within the meaning of applicable legislation for which 
service connection may be granted.  38 C.F.R. § 3.303(c); VA 
Adjudication Procedure Manual M21-1, Part VI, Subchapter II, 
para. 11.07.  Accordingly, service connection is not 
available for this disorder.  

Although the Board considered and denied the veteran's claims 
on grounds different from that of the RO, which denied the 
claims on the merits with exception of the claim for 
osteoarthritis, the veteran has not been prejudiced by the 
Board's decision.  



This is because in assuming that the claims were well 
grounded, the RO accorded the appellant greater consideration 
than his claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 394 (1993).  In light of the 
implausibility of the veteran's claims and the failure to 
meet his initial burden in the adjudication process, the 
Board concludes that he has not been prejudiced by the 
decision to deny his claims for service connection.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claims for service connection for the 
multiple disorders at issue are not well grounded, the 
doctrine of reasonable doubt does not apply to his case.

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claims of 
service connection for vitamin deficiency, dysentery, 
pulmonary tuberculosis, rheumatoid arthritis, osteoarthritis, 
benign prostatic hypertrophy, cataract, simple myopia, 
malaria, pneumonia, and diphtheria prior to the submission of 
well grounded claims.  Epps v. Gober, 126 F.3d 1464, 1468-69 
(Fed. Cir. 1997).

In this regard, the Board notes that the Court has held that 
if the appellant does not submit a well grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1998).






The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claims must be fully developed 
prior to determining whether the claims are well grounded, 
and that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993);  38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of 
well grounded claims for service connection for the multiple 
disorders at issue, VA has no duty to assist the appellant in 
developing his case.




ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for vitamin deficiency, 
dysentery, pulmonary tuberculosis, rheumatoid arthritis, 
osteoarthritis, benign prostatic hypertrophy, cataract, 
simple myopia, malaria, pneumonia, and diphtheria; the appeal 
is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

